            Case 1:02-cr-00294-BAH Document 53 Filed 04/20/20 Page 1 of 1


                  United States Court of Appeals
                              FOR T HE DISTRICT OF COLUMBIA CIRCUIT
                                        ____________
No. 19-3006                                                   September Term, 2019
                                                                         1:02-cr-00294-BAH-1
                                                          Filed On: April 20, 2020
United States of America,

                Appellee

       v.

Paul Edward Hammond,

                Appellant


       BEFORE:        Griffith, Pillard, and Wilkins, Circuit Judges

                                          ORDER

       Upon consideration of the unopposed motion to remand case, it is

       ORDERED that the record be remanded to the district court to enable it to enter an
order granting defendant’s emergency motion for compassionate release, in accordance
with the indicative ruling entered by the district court on April 16, 2020. See Fed. R. App.
P. 12.1; D.C. Circuit Rule 41(b). It is

       FURTHER ORDERED, on the court’s own motion, that this case continue to be held
in abeyance pending further order of the court. This court retains jurisdiction over the case,
and appellant must promptly notify the Clerk when the district court has decided the
emergency motion for compassionate release on remand. See Fed. R. App. P. 12.1(b).
The parties are directed to file motions to govern future proceedings in this court within 30
days of appellant’s notification.

       The Clerk is directed to transmit a copy of this order to the district court.

                                          Per Curiam


                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                    BY:     /s/
                                                            Manuel J. Castro
                                                            Deputy Clerk
